Citation Nr: 1115780	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a claim of entitlement to a TDIU.

As support for his claim, the Veteran testified at a hearing at the RO in November 2008 before the undersigned Veterans Law Judge of the Board, also referred to as a Travel Board hearing.  

In February 2009, after deciding other claims that also were on appeal (including increasing the rating for the Veteran's posttraumatic stress disorder (PTSD) from 50 to 70 percent), the Board remanded the remaining TDIU claim to the RO via the Appeals Management Center (AMC) for further development - specifically, to have him examined for a medical opinion concerning whether he is unemployable due to his service-connected disabilities.

After receiving the file back from the AMC, the Board issued a decision in January 2010 denying the claim for a TDIU.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2010 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.  To comply with the Court's order, in October 2010 the Board remanded the claim to the RO via the AMC.

Regrettably, however, the Board finds that the case must once again be remanded to the RO, via the AMC, for additional evidentiary development.  Additional development is needed, in part, because the RO recently has granted service connection for diabetes mellitus, assigning an initial 20 percent rating, and this additional service-connected disability must be considered in determining whether the Veteran is entitled to a TDIU because all service-connected disabilities must be considered.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).  Also, several VA examinations do not substantially comply with the Board's prior remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

Pursuant to the Board's most recent remand in October 2010, the Veteran was afforded VA examinations to determine the likelihood that he is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  Before the recent grant of service connection for diabetes mellitus, these disabilities were:  (1) posttraumatic stress disorder (PTSD), rated 70 percent, (2) tinnitus, rated 10 percent, (3) bilateral hearing loss, rated zero percent, and (4) malaria, also rated zero percent.  The Board specifically instructed that the examiners must consider the Veteran's ability (or inability) to work as a truck driver or in other professions consistent with his level of education, training, and experience.  

The Veteran was therefore afforded three VA examinations.  His malaria was examined in November 2010, his hearing loss and tinnitus were examined in December 2010, and his PTSD was examined in January 2011.  All three VA examination reports indicate that none of the service-connected disabilities prevent him from working.  However, only the VA psychiatric examination report includes a medical opinion concerning the impact his PTSD has on his ability to work as a truck driver or in other professions consistent with his level of education, training, and experience.  In contrast, the VA examinations reports pertaining to his service-connected malaria, bilateral hearing loss, and tinnitus do not address this question, and therefore do not substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).


But even assuming for the sake of  argument the RO/AMC had substantially complied with the Board's prior remand directive in this important regard, additional evidentiary development still would be required in light of the fact that service connection was recently granted also for Type II Diabetes Mellitus, rated 20-percent disabling.  This newly service-connected disability has not yet been considered in determining whether the Veteran's service-connected disabilities, as a whole, preclude him from securing or maintain gainful employment, consistent with his level of education, training, and experience.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).

Accordingly, this TDIU claim is again REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for appropriate VA examinations for additional medical comment on the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand and the joint motion, must be made available to the examiners for their consideration.

Based on their examination findings and other evidence contained in the claims file, the examiners must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which now are:  (1) PTSD, rated 70 percent; (2) diabetes mellitus, rated 20 percent; (3) tinnitus, rated 10 percent; (4) bilateral hearing loss, rated zero percent; and (5) residuals of malaria, also rated zero percent.

In particular, the examiners must consider the Veteran's ability (or inability) to work as a truck driver or in other professions consistent with his level of education, training, and experience and any effect on his employability if additionally considering his diabetes (which, at the time of his previous examinations, was not yet a service-connected disability as it is now).  Consider also whether he is only employable under certain circumstances, such as if only allowed certain accommodations or other special considerations.  Additionally, if it is determined he is indeed incapable of obtaining or retaining substantially gainful employment within these parameters, the examiner should estimate and state the approximate date of onset of this total occupational impairment.

It is imperative the examiners discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to evidence in the record and addressing the specific concerns raised in the August 2010 joint motion.

2.  Then readjudicate the TDIU claim in light of the additional evidence and addressing the specific concerns raised in the August 2010 joint motion.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



